—Motion by the respondent, inter *730alia, to strike certain portions of the appellant’s first brief, on appeals from a decree of the Surrogate’s Court, Nassau County, dated May 23, 1991, and an order of the same court, dated May 18, 1992, which was referred to the bench hearing the appeal by decision and order of this Court dated February 5, 1992.
Upon the papers filed in support of the motion and the papers submitted in opposition thereto, it is
Ordered that the motion is denied as academic in light of the decision and order of this Court dated May 18, 1992, which deemed the appellant’s first brief to have been withdrawn and directed that it not be considered upon this appeal.
Copertino, J. P., Santucci, Friedmann and Goldstein, JJ., concur.